*508The opinion of the Court was delivered by
Manning, J.
The object of this suit is to annul the assessment .against the plaintiffs made in 1884 of “money loaned on interest and in possession, all credits and bills receivable for money loaned or advanced, and bonds of all kinds, judgments, suits, dioses in action $5,000,” and an increase of that assessment to $30,000 made'by the Council in October on the report of its committee of revision.
The alleged vices of these assessments are uncertainty of description of the property, several kinds of piroperty being lumped in one sum, where a specific assessment of each item should have been made, .and the lateness of the increased assessment, the law requiring the rolls to be completed by October 1st., and want of notice of the intended increase.
The sum involved is admittedly below our jurisdiction, but both piarties insist that we have it because the constitutionality or legality -of the tax is involved. If this be so a vast field of jurisdiction is -opiened that will include all assessments that are irregular or vague or amenable to other objections.
We have already defined what is meant by the constitutionality or legality of a tax being in contestation.
The constitutionality of a tax is contested when it is claimed that the law under which it is imposed contravenes some constitutional provision, or when the propierty assessed and sought to be taxed is exempt by such provision.
The legality of a tax is contested when it is claimed there, is no law authorizing it, or that the statute authorizing it is invalid, or that it has been impiosed in violation of a valid law. Gillis vs. Clayton, 33 Ann. 285.
The dispute in the present case is not embraced by cither of these clauses. It is that the assessment is not in propier form, not that there is no assessment as in McGuire vs. Vogh, 36 Ann. 812, and that it was made or increased too late and no notice thereof given. The contest is therefore over the regularity and time of the assessment, and it is ■fortunate that we have not jurisdiction of such questions, for to entertain them would convert this court into a Board of revision of assessments, and absorb that time which we should give to weightier matters of the law.
We must therefore dismiss the appeal ex proprio motu for want of jurisdiction and
It is so ordered.